DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 1, 10, and 16 are withdrawn in view of applicants’ claim amendments. 

Specification
The preceding objections to ¶[0078] and of claims 2, 5-7, 11, and 14 are withdrawn in view of applicants’ amendments to the specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the thickness of between 0.3 nm and 10 nm for the first layer as recited in claims 4 and 13 is not mentioned in the specification.  
Appropriate correction is required.

Drawings
The objection to the drawings is withdrawn in view of applicants’ amendments to the specification. 

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-18 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-8, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0008647 to Li, et al. (hereinafter “Li”) in view of U.S. Patent Appl. Publ. No. 2014/0103289 to Liao, et al. (“Liao”) and further in view of U.S. Patent Appl. Publ. No. 2016/0247885 to Shatalov, et al. (“Shatalov”). 
Regarding claim 1, Li teaches a method for forming a multi-layer AIN buffer structure on silicon (see, e.g., the Abstract, Figs. 1-10, and entire reference), the method comprising:
providing a (111) oriented silicon substrate having a top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach providing a Si(111) substrate in step (1002)); 
depositing, at a predetermined temperature range, a first layer of AIN on the top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach depositing a first AlN layer (304) at a temperature of 1,000 to 1,200 °C in step (1004));
using first and second precursor materials, characterized by a first V-III ratio, to deposit, at a temperature range, an AlN layer forming a second layer 
using the first and second precursor materials, characterized by a second V-III ratio, to deposit, at the predetermined temperature range, a third layer of AIN, the third layer overlying and in contact with the islands and the first layer between the islands, forming domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000 onto the second AlN layer (306) which, due to the growth conditions employed, necessarily overlies and is in contact with the islands of the second layer and results in the formation of domains); and
using the first and second precursor materials, characterized by a third V-III ratio, to deposit, at the predetermined temperature range, a fourth layer of AIN, the fourth layer overlying and in contact with the third layer, wherein the fourth layer has a surface morphology showing layer growth (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000; furthermore, since the graded Al1-xGaxN layer (310) is grown under the same conditions it must necessarily produce the same results, namely a layer growth mode).  

Li does not explicitly teach that the second layer is deposited at the predetermined temperature range and forms a plurality of AlN islands as claimed and, even if it is assumed arguendo, that Li does not explicitly teach the formation of domains in the third layer, and that the fourth layer has a surface layer showing layer growth, this would have been obvious in view of the teachings of Shatalov.  In Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C and a V/III ratio of 100 to 50,000 in order to produce a plurality of nucleation islands (14A) and (14B).  This is then followed by the growth of a cavity-prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Li teaches that the substrate has an offcut angle between -1 degree and + 1 degree (see, e.g., ¶[0030] which teaches the use of a Si(111) substrate; furthermore, since the substrate is nominally Si(111), the miscut angle is necessarily in the vicinity of zero).  Alternatively, in Fig. 9 and ¶¶[0067]-[0069] Shatalov teaches that the substrate (72) can include an incline at the surface (73) which is equal to or greater than 0.6° and equal to or less than 3°, which overlaps the claimed range, in order to control the size and number of nucleation islands.  
Regarding claim 3, Li teaches that the predetermined temperature range is between 1000°C and 1200°C (see, e.g., ¶¶[0044]-[0049] which teach that the first (304), third (308), and fourth (310) AlN-containing layers are grown at the same predetermined temperature range of 1,000 to 1,200 °C), but does not explicitly teach that the second layer is also grown at the predetermined temperature range as claimed.  However, as noted supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C, a cavity-containing layer (16) in the overlapping range of 800 to 
Regarding claim 4, Li teaches that the first layer has a thickness between 0.3 nm and 10nm (see, e.g., ¶[0031] which teaches that the first AlN layer (304) has a thickness in the range of 10 to 50 nm which touches the claimed range).  
Regarding claim 5, Li does not explicitly teach that the first V-III ratio is between 700 and 1000.  However, as noted supra with respect to the rejection of claim 1, in ¶[0044] Shatalov teaches that the nucleation layer (14) may be grown at a V/III ratio in the range of between 100 and 50,000 which substantially overlaps the claimed range.  
Regarding claim 6, Li does not explicitly teach that the second V-III ratio is between 300 and 700.  However, as noted supra with respect to the rejection of claim 1, in ¶[0045] Shatalov teaches that the cavity-containing layer (15) may be grown at a V/III ratio in the range of between 100 and 10,000 which substantially overlaps the claimed range.  
Regarding claim 7, Li does not explicitly teach that the third V-III ratio is between 10 and 200.  However, as noted supra with respect to the rejection of claim 1, in ¶[0046] Shatalov teaches that the semiconductor layer (18) may be grown at a V/III ratio in the range of between 1 and 2,500 which substantially overlaps the claimed range.  
Regarding claim 8, Li teaches that the third layer contains multiple crystalline domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000; furthermore, since the third AlN layer (308) is grown under the same conditions as recited in claim 1, it must necessarily produce the same results, namely the formation of multiple crystalline domains).  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) at a temperature in the overlapping range of 800 to 1,500 °C and a V/III ratio of between 100 and 10,000.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer growth is promote in layers (16) and (18).  In this regard the crystalline AlN which grows from the top of islands (14A) and (14B) and are separated by cavities (16A) and (16B) are considered as being comprised of multiple crystalline domains.  
Regarding claim 10, Li teaches a method of forming a multi-layer buffer structure on silicon (see, e.g., the Abstract, Figs. 1-10, and entire reference), the method comprising:
providing a (111) oriented silicon substrate having a top surface; forming on the top surface, at a first temperature range, a first multilayer buffer structure comprising AIN films (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach providing a Si(111) substrate in step (1002) and forming a multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310));
forming on top of the first multilayer buffer structure, at a second temperature range, a second multilayer buffer structure comprising AlGaN films (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a first graded Al1-xGaxN layer (310) and a fixed composition Al1-xGaxN layer (312) on top of the first multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310); furthermore, the Al1-xGaxN layers (310) and (312) are grown at a temperature range of 1,000 to 1,200 °C; it is noted that since the Al1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer as claimed and the upper film being the second multilayer buffer structure comprising AlGaN as claimed); and 
growing, at a third temperature range, a first epitaxial GaN layer directly overlying and in contact with the second multilayer buffer structure (see, e.g., 1-xGaxN layer (312));
wherein forming the first multilayer buffer structure comprises:
depositing a first layer of AIN overlying and in direct contact with the top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach depositing a first AlN layer (304) at a temperature of 1,000 to 1,200 °C in step (1004)); 
using first and second precursor materials, characterized by a first V-III ratio, to deposit an AlN layer forming a second layer overlying and in contact with the first layer (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a second AlN layer (306) from Al- and N-containing precursor gases at a temperature of 500 to 800 °C and a III-V ratio of from 500 to 4,000 onto the first AlN layer (304));
using the first and second precursor materials, characterized by a second V-III ratio, to deposit a third layer of AIN, the third layer overlying and in contact with the islands and the first layer between the islands, forming domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000 which, due to the growth conditions employed, necessarily overlies and is in contact with the islands of the second layer and forms domains); and
using the first and second precursor materials, characterized by a third V-III ratio, to deposit a fourth layer of AIN, the fourth layer overlying and in contact with the third layer, wherein the fourth layer has a surface morphology showing layer growth (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000; furthermore, since the graded Al1-xGaxN layer (310) is grown under the same conditions it must necessarily produce the same results, namely a layer growth mode);
wherein forming the second multilayer buffer structure comprises:
forming an AlxGa1-xN layer directly overlying and in direct contact with the fourth layer of AIN, where 0 < x =< 0.9 (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a first graded Al1-xGaxN layer (310) and a fixed composition Al1-xGaxN layer (312) on top of the first multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310); it is noted that since the Al1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer and a middle or upper film being the second multilayer buffer structure comprising AlxGa1-x
forming an AlyGa1-yN layer directly overlying and in contact with the AlxGa1-xN layer, where y < = x (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fixed composition Al1-xGaxN layer (312) on top of the first graded Al1-xGaxN layer (310); it is again noted that since the Al1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer, a middle layer being the second multilayer buffer structure comprising Al1-xGaxN, and a top layer being the AlxGa1-xN layer, where y < = x as claimed). 
Li does not explicitly teach that the first layer of AlN is deposited using atomic layer deposition.  However, in Figs. 1-2 and ¶¶[0213]-[0234] as well as elsewhere throughout the entire reference Liao teaches an analogous system and method for the growth of AlN epitaxial layers on a Si(111) substrate.  In ¶[0234] Liao specifically teaches that any method capable of growing III-nitride semiconductor materials, including AlN, may be used and this includes the use of atomic layer deposition (ALD).  Thus, in view of the teachings of Liao a person of ordinary skill in the art would readily recognize that the first AlN layer (304) deposited in the method of Li may be formed by ALD since this would involve nothing more than the use of a known film growth technique according to its intended use.  Moreover, since ALD offers the advantage of layer-by-layer control of film growth a person of ordinary skill in the art would be motivated to utilize ALD as a 
Li does not explicitly teach that the second AlN layer is deposited at the predetermined temperature range and forms a plurality of AlN islands as claimed and, even if it is assumed arguendo, that Li does not explicitly teach the formation of domains in the third layer, and a fourth layer having a surface morphology showing layer growth, along with an AlxGa1-xN layer directly overlying and in direct contact with the fourth layer of AIN, this would have been obvious in view of the teachings of Shatalov.  In Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C and a V/III ratio of 100 to 50,000 in order to produce a plurality of nucleation islands (14A) and (14B).  This is then followed by the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) at a temperature in the overlapping range of 800 to 1,500 °C and a V/III ratio of between 100 and 10,000.  Finally, an AlN-based semiconductor layer (18) is grown on top of the cavity-containing layer (16) at a growth temperature in the overlapping range of between 1,100 to 1,600 °C and a V/III ratio of between 1 and 2,500.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer-by-layer growth is promote in layers (16) and (18).  In this regard, the growth mode during deposition of the semiconductor layer (18) is such that it promotes layer growth so that a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 11, Li teaches that the substrate has an off-cut angle between -1 degree and + 1 degree (see, e.g., ¶[0030] which teaches the use of a Si(111) substrate; furthermore, since the substrate is nominally Si(111), the miscut angle is necessarily in the vicinity of zero).  Alternatively, in Fig. 9 and ¶¶[0067]-[0069] Shatalov teaches that the 
Regarding claim 12, Li teaches that the first temperature range is between 1000 °C and 1200 °C (see, e.g., ¶¶[0044]-[0049] which teach that the first (304), third (308), and fourth (310) AlN-containing layers are grown at the same predetermined temperature range of 1,000 to 1,200 °C), but does not explicitly teach that the second layer is also grown at the predetermined temperature range as claimed.  However, as noted supra with respect to the rejection of claim 10, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C, a cavity-containing layer (16) in the overlapping range of 800 to 1,500 °C, and an AlN-based semiconductor layer (18) at a growth temperature in the overlapping range of between 1,100 to 1,600 °C.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer growth is promote in layers (16) and (18).  Thus, a person of ordinary skill in the art would recognize that each of the first (14), second (16), and third (16) AlN layers (e.g., the second, third, and fourth AlN layers as claimed) may be grown over an overlapping predetermined temperature range of between 1,000 and 1,200 °C while the growth mode is controlled by adjusting the V/III ratio instead of the 
Regarding claim 13, Li teaches that the first layer has a thickness between 0.3 nm and 10 nm (see, e.g., ¶[0031] which teaches that the first AlN layer (304) has a thickness in the range of 10 to 50 nm which touches the claimed range).
Regarding claim 14, Li does not explicitly teach that the first V-III ratio is between 700 and 1000, the second V-III ratio is between 300 and 700, and the third V-III ratio is between 10 and 200.  However, as noted supra with respect to the rejection of claim 10, in ¶[0044] Shatalov teaches that the nucleation layer (14) may be grown at a V/III ratio in the range of between 100 and 50,000, in ¶[0045] Shatalov teaches that the cavity-containing layer (15) may be grown at a V/III ratio in the range of between 100 and 10,000, and in ¶[0046] Shatalov teaches that the semiconductor layer (18) may be grown at a V/III ratio in the range of between 1 and 2,500, all of which substantially overlap the claimed ranges.
Regarding claim 15, Li teaches that the third layer contains multiple crystalline domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000; furthermore, since the third AlN layer (308) is grown under the same conditions as recited in claim 1, it must necessarily produce the same results, namely the formation of multiple crystalline domains).  Alternatively, as noted supra with respect to the rejection of claim 10, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) 
Regarding claim 18, Li teaches that the second temperature range is between 900°C and 1200°C (see, e.g., ¶¶[0049]-[0050] which teaches that the Al1-xGaxN layers (310) and (312) may be grown at a temperature in the overlapping range of 1,000 to 1,200 °C).

Response to Arguments
Applicant's arguments filed June 30, 2021, have been fully considered but they are not persuasive. 
Applicants initially argue that transfer from an atomic layer deposition (ALD) system to a metalorganic chemical vapor deposition system (MOCVD) would be undesirable due to occurrence of oxidation during air exposure and that unless stress management is an intended purpose an ordinary artisan would not be motivated to use ALD to deposit the first AlN layer.  See applicants’ 6/30/21 reply, pp. 10-12.  Applicants also argue against the introduction of Liao by contending that Liao is not relevant art in the growth of AlN buffer layers on Si, that Liao utilizes ALD to obtain an excess of Ga Id. at pp. 13-15.  Applicants’ arguments are noted, but are unpersuasive.  While the ALD growth mode can be performed in a MOCVD growth chamber if it is equipped with the appropriate gas flow controllers, this does not mean that there cannot be dedicated ALD growth systems which are separate from a MOCVD system.  Moreover, sample transfer between these two systems can be performed in-situ (i.e., within a vacuum) which would alleviate any problems arising due to atmospheric contamination.  It also is unclear how ALD as a growth mode can be distinguished from ALD as a growth system as ALD systems are, due to their nature, necessarily configured and used to perform growth in the ALD growth mode (i.e., in a layer-by-layer fashion by exposing a substrate to alternating pulses of precursor gases).  It is also noted that stress management is not the only possible motivation for using ALD since ALD itself provides a pathway for forming a more conformal thin film in a layer-by-layer fashion.  Accordingly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Finally, it is pointed out that in ¶[0234] Liao specifically teaches that “[a]ny method capable of growing III-nitride semiconductor materials, including AlN . . . can be used to carry out the methods of the invention,” and that “[e]xamples of such methods include . . . atomic layer deposition (ALD).”  Thus, Liao specifically teaches that ALD is a known method of film growth that may be used to deposit AlN thin films.  Moreover, the specific motivation for using ALD would be to obtain more precise control over coverage of the Si(111) surface during the initial stages of growth.  
See applicants’ 6/30/21 reply at pp. 12-13.  Applicants’ argument is noted and is persuasive with respect to the formation of a plurality of AlN islands in the second layer in Li, but as explained infra this is moot in view of the introduction of Shatalov.  With respect to the formation of the third layer it is pointed out that ¶[0046] of Li teaches that the growth of the third AlN layer (308) occurs at a temperature of 1,000 to 1,200 °C and at a V-III ratio of from 500 to 4,000.  Similarly, in ¶¶[0035]-[0047] Shatalov teaches that growth of the cavity-containing layer (16) occurs at a temperature in the overlapping range of 800 to 1,500 °C with a V-III ratio of between 100 and 10,000.  Since the growth conditions for the third layer utilized in the methods of Li and Shatalov are substantially the same as those disclosed and claimed in the instant application they must necessarily produce the same results, namely the growth of a third layer which overlies and is in contact with the islands and the first layer between the islands, thereby forming domains.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the growth of a third layer which overlies and is in contact with the islands and the first layer between the islands, thereby forming domains, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
See applicants’ 6/30/21 reply, pp. 15-17.  Applicants’ argument is noted, but also is unpersuasive since the issue isn’t whether Shatalov teaches a “different epitaxy concept” but is whether the specific limitations recited in claims 1 and 10 are taught by Shatalov.  In this case Fig. 2 and ¶¶[0035]-[0047] of Shatalov are introduced to teach a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12) which reads upon each of the limitations relating to the deposition of a 2nd layer comprised of a plurality of AlN islands, a 3rd layer comprised of AlN overlying and in contact with the islands and the first layer between the islands, forming domains, and 4th layer of AlN overlying and in contact with the third layer as recited in the context of claims 1 and 10.  These layers are disclosed in at least Fig. 2 and ¶¶[0035]-[0047] of Shatalov as a nucleation layer (14) comprised of a plurality of nucleation islands (14A) and (14B) (i.e., the claimed 2nd layer), a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) (i.e., the claimed 3rd layer), and an AlN-based semiconductor layer (18) (i.e., the claimed 4th layer) which is grown on top of the cavity-containing layer (16).  It is noted that although Fig. 2 does not specifically show that the cavity-containing layer also grows from the substrate surface and the sides of the islands (14A) and (14B), growth from these surfaces will necessarily occur as there is no mask or barrier which would otherwise prevent growth from occurring on these surfaces.  nd, 3rd, and 4th layer having the same properties.  
Finally, applicants summarize all of their previously presented arguments in two separate tables which separate each of the limitations recited in claims 1 and 10 and repeat their contention that the cited prior art does not teach elements 1(b) and 10(b)(i) which relate to the use of ALD to deposit the first layer of AlN and also do not teach elements 1(d) and 10(b)(iii) which relate to the formation of a third layer of AlN which overlies and is in contact with the islands and the first layer between the islands, forming domains.  Id. at pp. 17-20.  These arguments are again found unpersuasive since, as explained supra, Liao has been properly relied upon to teach the use of ALD for the growth of the first AlN layer and Shatalov has been properly relied upon to teach the growth of the third layer as recited in the context of independent claims 1 and 10.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714